UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 NEW YORK MARINE AND GENERAL                                  :
 INSURANCE CO, et al.,                                        :
                                              Plaintiffs, :        21 Civ. 1078 (LGS)
                                                              :
                            -against-                         :   OPINION & ORDER
                                                              :
 OHIO SECURITY INSURANCE COMPANY, :
 et al.,                                                      :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        In this action, Plaintiffs seek a declaratory judgment that Defendant Ohio Security

Insurance Company is obligated to defend and indemnify the three so-called “Construction

Plaintiffs” 1 in an underlying personal injury action, and that Ohio Security’s policy is primary to

Plaintiff New York Marine’s policy. The Construction Plaintiffs also seek damages. Ohio

Security removed this case from New York Supreme Court based on diversity jurisdiction.

        Plaintiffs are citizens of New York and New Jersey. Defendant Ohio Security is diverse,

as it is a citizen of New Hampshire and Massachusetts. Defendant Carben Contracting

Construction, Inc. (“Carben”) is not diverse as it is a citizen of New York. Plaintiffs move to

remand on the ground that the Court lacks subject matter jurisdiction because the parties are not

fully diverse. The motion is denied because Carben is realigned as a plaintiff, resulting in full

diversity, as explained below.




1
 Plaintiffs HSRE-EB York, LLC, Bedford Arms Construction, LLC and EB Construction
Group, LLC.
    I.        BACKGROUND

          In brief, two of the Plaintiffs entered into a contract with Carben as subcontractor to

perform construction activities. This contract required Carben to indemnify the Construction

Plaintiffs and procure insurance and name the Construction Plaintiffs as additional insureds.

Carben secured insurance from Defendant Ohio Security with Carben as the insured and the

Construction Plaintiffs as additional insureds. During the coverage period, Edgar Alvarez

allegedly sustained personal injuries arising out of the construction activities and commenced a

lawsuit in state court against the Construction Plaintiffs (“Alvarez Action”). Construction

Plaintiffs impleaded Carben as a third-party defendant in the Alvarez Action.

          On December 23, 2020, Plaintiffs commenced this action against Ohio Security and

Carben in New York Supreme Court. On February 7, 2021, Ohio Security removed the case to

this court.

    II.       STANDARD

          The subject matter jurisdiction of federal district courts is limited. Diversity jurisdiction

exists when plaintiffs and defendants are citizens of different states and the amount in

controversy exceeds $75,000. 28 U.S.C. § 1332. “Defendants may remove an action on the

basis of diversity of citizenship if there is complete diversity between all named plaintiffs and all

named defendants, and no defendant is a citizen of the forum State.” 28 U.S.C. § 1441; Lincoln

Prop. Co. v. Roche, 546 U.S. 81, 84 (2005). Remand to state court is required if complete

diversity of citizenship of the parties is not met. See Bounds v. Pine Belt Mental Health Care

Res., 593 F.3d 209, 215 (2d Cir. 2010). In resolving questions of jurisdiction, the district court

may refer to evidence outside the pleadings. See Broidy Cap. Mgmt. LLC v, Benomar, 944 F.3d

436, 441 (2d Cir. 2019) (citing Luckett v. Bure, 290 F.3d 493, 496-97 (2d Cir. 2002)). Removal



                                                    2
statutes are strictly construed and all doubts should be resolved in favor of remand. See Purdue

Pharma L.P. v. Kentucky, 704 F.3d 208, 213 (2d Cir. 2013).

    III.       DISCUSSION

           Carben is properly re-aligned as a plaintiff in this action as its interests are in line with

Construction Plaintiffs. As such, there is complete diversity, and the Court has subject matter

jurisdiction.

           In determining whether diversity exists, the Court will realign a party “according to [its]

real interests so as to produce an actual collision of interests.” Maryland Cas. Co. v. W.R. Grace

and Co., 23 F.3d 617, 622 (2d Cir. 1993), as amended (May 16, 1994). This is a fact-specific

inquiry that requires the Court to “look beyond the pleadings and arrange the parties according to

their sides in the dispute.” Id. at 622-23; accord Genger v. Genger, 771 F. App’x 99, 100 (2d

Cir. 2019) (summary order).

           An examination of the record shows that Carben should be realigned as a plaintiff in this

case. Carben and the Construction Plaintiffs both have potential liability and defense costs in the

Alvarez Action. Both Carben and the Construction Plaintiffs have coverage under the insurance

policy at issue -- Carben as the insured and Construction Plaintiffs as additional insureds. Both

Carben and the Construction Plaintiffs seek an interpretation of the policy in this action that

would provide coverage in the Alvarez Action. See generally Franco Belli Plumbing & Heating

& Sons, Inc. v. Liberty Mut. Ins. Co., No. 12 Civ. 128, 2012 WL 2830247, at *5 (E.D.N.Y. Apr.

19, 2012) (finding an insurer’s duty to defend applies equally to additional insured as named

insured). Construction Plaintiffs’ success would also eliminate their potential claims against

Carben for indemnification or breach of a contractual obligation to procure insurance.




                                                      3
         Carben is realigned as a plaintiff in this case. Accordingly, the Court need not decide the

other issue identified by the parties in their briefs, namely whether Carben is a nominal

defendant in this case.

   IV.      CONCLUSION

         For the foregoing reasons, Plaintiffs’ motion to remand this matter to the New York

Supreme Court is denied. By May 18, 2021, the parties shall file an updated proposed CMP.

The telephonic conference scheduled for May 13, 2021, at 10:30 A.M. is canceled. The stay

imposed by Dkt. No. 11 is lifted.

         The Clerk of Court is respectfully directed to close the motion at Dkt. No. 12.



SO ORDERED.

Dated: May 7, 2021
       New York, New York




                                                  4
